PEB CURIAM.
The controversy in this case is over the amount of damages to be recovered for lignite unlawfully removed by the appellant from appellee’s land; the question being whether the trespass was inadvertent or willful. We find that Lowery, the general manager, was the representative of the appellant in determining how far mining operations should be carried on and extended, and it was conceded that he had full knowledge of the trespass committed. See U. S. v. Ute Coal & Coke Co., 158 Fed. 20, 85 C. C. A. 302. The decree of the Circuit Court is affirmed.